Name: Council Regulation (EC) No 1408/2002 of 29 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary
 Type: Regulation
 Subject Matter: international trade;  plant product;  tariff policy;  agricultural activity;  prices;  trade policy;  industrial structures and policy;  Europe
 Date Published: nan

 Avis juridique important|32002R1408Council Regulation (EC) No 1408/2002 of 29 July 2002 establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary Official Journal L 205 , 02/08/2002 P. 0009 - 0021Council Regulation (EC) No 1408/2002of 29 July 2002establishing concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with HungaryTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part(1), provides for certain concessions for certain agricultural products originating in Hungary.(2) The first improvements to the preferential arrangements of the Europe Agreement with Hungary were provided for in the Protocol adapting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, to take into account the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the results of the Uruguay Round negotiations on agriculture, including the improvements to the existing preferential regime, approved by Decision 1999/67/EC(2).(3) Improvements to the preferential arrangements of the Europe Agreement with Hungary were also provided for as a result of a first round of negotiations to liberalise the agricultural trade. The improvements entered into force as from 1 July 2000 in the form of Council Regulation (EC) No 1727/2000 of 31 July 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with Hungary(3). The second adjustment of the relevant provisions in the Europe Agreement, which will take the form of another Additional Protocol to the Europe Agreement, has not yet entered into force.(4) A new Additional Protocol to the Europe Agreement on trade liberalisation for agricultural products has been negotiated.(5) A swift implementation of the adjustments forms an essential part of the results of the negotiations for the conclusion of a new Additional Protocol to the Europe Agreement with Hungary. It is therefore appropriate to provide for the adjustment, as an autonomous and transitional measure, of the agricultural concessions provided for in the Europe Agreement with Hungary.(6) Regulation (EC) No 1727/2000 should therefore be repealed.(7) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(4) has codified the management rules for tariff quotas designed to be used following the chronological order of dates of customs declarations. Tariff quotas under this Regulation should therefore be administered in accordance with those rules.(8) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5),HAS ADOPTED THIS REGULATION:Article 11. The conditions for import into the Community applicable to certain agricultural products originating in Hungary as set out in Annex A(a) and Annex A(b) to this Regulation shall replace those set out in Annex VIII to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, hereinafter the "Europe Agreement".2. On the entry into force of the Additional Protocol adjusting the Europe Agreement to take into account the outcome of the negotiations between the parties on new mutual agricultural concessions, the concessions provided for in that Protocol shall replace those referred to in Annex A(a) and Annex A(b) to this Regulation.3. The Commission shall adopt detailed rules for the application of this Regulation in accordance with the procedure referred to in Article 3(2).Article 21. Tariff quotas with an order number above 09.5100 shall be administered by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93.2. Quantities of goods subject to tariff quotas and released for free circulation as from 1 July 2002 under the concessions provided for in Annex A(b) to Regulation (EC) No 1727/2000 shall be fully counted against the quantities provided for in Annex A(b) to this Regulation, except for quantities for which import licences have been issued before 1 July 2002.Article 31. The Commission shall be assisted by the Management Committee for Cereals instituted by Article 23 of Council Regulation (EEC) No 1766/92(6) or, where appropriate, by the committee instituted by the relevant provisions of the other Regulations on the common organisation of agricultural markets.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period provided for in Article 4(3) of Decision 1999/468/EC shall be one month.3. The committee shall adopt its rules of procedure.Article 4Regulation (EC) No 1727/2000 is repealed from the entry into force of this Regulation.Article 5This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2002 except for new concessions, which involve the opening of new tariff quotas. For these new concessions covered by order numbers 09.4774, 09.4776, 09.4777, 09.4778, 09.4780, 09.5862 and 09.5864 it is applicable from the date of entry into force of the detailed rules provided for in Article 1(3) of this Regulation.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 2002.For the CouncilThe PresidentP. S. MÃ ¸ller(1) OJ L 347, 31.12.1993, p. 2.(2) OJ L 28, 2.2.1999, p. 1.(3) OJ L 198, 4.8.2000, p. 6.(4) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 444/2002 (OJ L 68, 12.3.2002, p. 11).(5) OJ L 184, 17.7.1999, p. 23.(6) OJ L 181, 1.7.1992, p. 21.ANNEX A(a)Custom duties on imports applicable in the Community to products originating in Hungary and listed below shall be abolishedCN code(1)0101 10 900101 90 190101 90 300101 90 900105 11 110105 11 190105 11 910105 11 990105 12 000105 19 200105 19 900106 19 100106 39 100205 000206 80 910206 90 910207 13 910207 14 910207 26 910207 27 910207 35 910207 36 890208 10 110208 10 190208 20 000208 30 000208 400208 50 000208 90 100208 90 550208 90 600208 90 950210 91 000210 92 000210 93 000210 99 100210 99 790407 00 110407 00 190409 00 000410 00 000601060206030604 10 900604 91 210604 91 290604 91 410604 91 490604 91 900604 99 900701 10 000703 10 900703 20 000703 90 000704 20 000704 90 900705 19 000705 21 000705 29 000706 900707 00 900708 10 000708 90 000709 20 000709 30 000709 40 000709 51 000709 52 000709 590709 60 100709 70 000709 90 100709 90 200709 90 310709 90 400709 90 500709 90 900710 10 000710 22 000710 29 000710 30 000710 80 510710 80 590710 80 610710 80 690710 80 700710 80 800710 80 850711 30 000711 40 000711 90 100711 90 500711 90 800712 20 000712 31 000712 32 000712 33 000712 39 000712 90 050712 90 300712 90 500712 90 900713 50 000713 900714 200714 90 900802 11 900802 12 900802 21 000802 22 000802 31 000802 32 000802 40 000802 50 000802 90 500802 90 600802 90 850805 10 800805 50 900806 200808 20 900809 40 900810 10 000810 40 300810 40 500810 40 900810 50 000810 60 000810 90 950811 10 190811 20 590811 20 900811 90 310811 90 390811 90 500811 90 700811 90 750811 90 800811 90 850811 90 950812 10 000812 90 100812 90 200812 90 400812 90 500812 90 600812 90 700813 10 000813 20 000813 30 000813 40 100813 40 300813 40 950813 500814 00 000901 12 000901 90 900904 12 000904 20 900905 00 000907 00 000910 20 900910 40 130910 40 190910 40 901006 10 101007 00 101106 10 001106 301107 101107 20 001108 20 001208 10 001209 10 001209 21 001209 23 801209 29 501209 29 601209 29 801209 30 001209 911209 99 911209 99 991210 10 001210 20 101210 20 901211 90 301212 10 101212 10 991214 90 101302 12 001302 13 001302 19 051501 00 901502 00 901503 00 191503 00 901504 10 101504 10 991504 20 101504 30 101508 10 901508 901511 10 901511 901512 11 991512 19 991512 211512 291513 11 101513 11 911513 11 991513 191513 211513 2915151516 101516 20 911516 20 951516 20 961516 20 981518 00 311518 00 951522 00 911601 00 101602 20 111602 20 191602 31 111602 31 191602 31 301602 31 901602 32 191602 41 901602 42 901602 49 901602 90 101602 90 311602 90 411602 90 691602 90 721602 90 741602 90 761602 90 781602 90 981603 00 102001 10 002001 90 502001 90 602001 90 652001 90 702001 90 752001 90 852001 90 912001 90 932001 90 962003 20 002003 90 002004 90 302004 90 502004 90 912005 51 002005 59 002005 60 002005 70 102005 90 502005 90 602005 90 702005 90 802006 00 912006 00 992007 99 102007 99 912007 99 932008 11 922008 11 942008 11 962008 11 982008 192008 20 192008 20 392008 20 512008 20 592008 20 712008 20 792008 20 912008 20 992008 30 112008 30 312008 30 392008 30 512008 30 552008 30 592008 30 712008 30 752008 30 792008 30 902008 50 112008 50 312008 50 392008 50 592008 50 612008 50 692008 50 712008 50 792008 50 922008 50 942008 50 992008 60 112008 60 312008 60 392008 60 512008 60 592008 60 612008 60 692008 60 712008 60 792008 60 912008 60 992008 80 112008 80 312008 80 392008 80 502008 80 702008 80 912008 80 992008 92 122008 92 142008 92 322008 92 342008 92 362008 92 382008 92 512008 92 592008 92 722008 92 742008 92 762008 92 782008 92 922008 92 932008 92 942008 92 962008 92 972008 92 982008 99 112008 99 192008 99 232008 99 252008 99 262008 99 282008 99 362008 99 372008 99 382008 99 402008 99 432008 99 452008 99 462008 99 472008 99 492008 99 532008 99 552008 99 612008 99 622008 99 682008 99 722008 99 782008 99 992009 31 112009 39 312009 41 102009 49 302009 502009 712009 79 192009 79 302009 79 932009 79 992009 80 192009 80 362009 80 382009 80 502009 80 632009 80 692009 80 712009 80 732009 80 792009 80 882009 80 892009 80 952009 80 962009 80 972009 80 992009 90 192009 90 292009 90 392009 90 412009 90 492009 90 512009 90 592009 90 732009 90 792009 90 952009 90 962009 90 972009 90 982302 50 002306 90 192308 00 902309 10 512309 10 902309 90 102309 90 312309 90 412309 90 512309 90 912309 90 932309 90 952309 90 97(1) As defined in Commission Regulation (EC) No 2031/2001 of 6 August 2001 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 279, 23.10.2001, p. 1).ANNEX A(b)Imports into the Community of the following products originating in Hungary shall be subject to the concessions set out below (MFN = Most Favoured Nation duty)>TABLE>Appendix to Annex A(b)Minimum import price arrangement for certain soft fruit for processingThe importation into the Community of the products listed in this Appendix originating in Hungary will be subject to the conditions described in this Appendix.1. Minimum import prices are fixed for the following products:>TABLE>2. The minimum import prices, as set out in point 1, will be respected on a consignment by consignment basis. In the case of a customs declaration value being lower than the minimum import price, a countervailing duty will be charged equal to the difference between the minimum import price and the customs declaration value.3. If the import prices of a given product covered by this Appendix show a trend suggesting that the prices could go below the level of the minimum import prices in the immediate future, the European Commission will inform the Hungarian authorities in order to enable them to correct the situation.4. At the request of either the Community or Hungary, the Association Committee shall examine the functioning of the system or the revision of the level of the minimum import prices. If appropriate, the Association Committee shall take the necessary decisions.5. To encourage and promote the development of trade and for the mutual benefit of all parties concerned, a consultation meeting may be organised three months before the beginning of each marketing year in the European Community. This consultation meeting will take place between the European Commission and the interested European producers' organisations for the products concerned, on the one part and the authorities', producers' and exporters' organisations of all the associated exporting countries, on the other part.During this consultation meeting, the market situation for soft fruit including, in particular, forecasts for production, stock situation, price evolution and possible market development, as well as possibilities to adapt supply to demand, will be discussed.